                Case 3:20-cv-06192-RSM Document 10 Filed 02/08/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9
     KIMBRA LEVINGSTON,                                   Civil No. 3:20-CV-06192
10
              Plaintiff,
11
              vs.                                         ORDER
12
     COMMISSIONER OF SOCIAL SECURITY,
13
              Defendant.
14
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be
15
     amended as follows:
16
              Defendant shall have up to and including April 9, 2021, to file a response to Plaintiff’s
17
     Complaint, including the certified administrative record. If the certified administrative record
18
     becomes available to the Office of the General Counsel before the aforementioned date, the
19
     record may be filed earlier, if feasible.
20
              If the Commissioner is unable to file the certified administrative record by that date, the
21
     Commissioner shall file another motion for extension every 30 days until the certified
22
     administrative record becomes available.
23

24

     Page 1     ORDER - [3:20-CV-06192]
               Case 3:20-cv-06192-RSM Document 10 Filed 02/08/21 Page 2 of 2



 1
              DATED this 8th day of February, 2021.
 2

 3

 4                                               A
                                                 RICARDO S. MARTINEZ
 5                                               CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9   Presented by:

10   s/ L. Jamala Edwards
     L. JAMALA EDWARDS
11   Special Assistant United States Attorney
     Office of the General Counsel
12   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
13   Seattle, WA 98104-7075
     Telephone: (206) 615-2732
14   Fax: (206) 615-2531
     jamala.edwards@ssa.gov
15

16

17

18

19

20

21

22

23

24

     Page 2    ORDER - [3:20-CV-06192]
